In an *305abuse and neglect proceeding pursuant to Family Court Act article 10, the father appeals (1) from an order of the Family Court, Nassau County (Pudalov, J.), dated July 11, 1995, which, after a hearing, found that he had abused and neglected the subject children, (2), as limited by his brief, from so much of a dispositional order of the same court entered March 19, 1996, as, after a hearing, inter alia, placed the children in the custody of the Nassau County Department of Social Services, (3), as limited by his brief, from so much of an order of the same court dated July 28, 1997, as denied his motion, inter alia, to vacate the order dated July 11, 1995, and (4) from an order of the same court, dated July 2, 1997, which extended placement of the subject children for one year until July 2, 1998, and the mother Leslie H. separately appeals from the order dated July 2, 1997.
Ordered that the appeals from the order extending placement of the children for one year until July 2, 1998, are dismissed as academic, without costs or disbursements; and it is further,
Ordered that the order dated July 11, 1995, is affirmed, without costs or disbursements; and it is further,
Ordered that the order entered March 19, 1996, is affirmed; without costs or disbursements; and it is further,
Ordered that the order dated July 28, 1997, is affirmed insofar as appealed from, without costs or disbursements.
The appeal by the mother and the father from so much of the order as extended placement of the children for one year until July 2, 1998, must be dismissed as academic because that order expired by its own terms and has been replaced by subsequent orders extending placement (see, Matter of Commissioner of Social Servs. [Octavia S.] v Rozella S., 255 AD2d 316; Matter of Lateesha J., 252 AD2d 503; Matter of Commissioner of Social Servs. [Jessica M.] v Anne F., 225 AD2d 620; Matter of New York City Dept. of Social Servs. [Kalisha A.] v Diognes T., 208 AD2d 844; Matter of F. Children, 199 AD2d 81). Any corrective measures which this Court might have taken with respect to the order appealed from would have no practical effect.
Moreover, contrary to the father’s contention, the County proved by a preponderance of the evidence that he sexually abused the children (see, Matter of Tanya T., 252 AD2d 677).
The father’s remaining contentions are without merit. Mangano, P. J., Thompson, Krausman and Feuerstein, JJ., concur.